UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

—12/e/l4

11-cr-346 (RJS)
MARCO BATISTA, ORDER

-V-

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the December 5, 2019 sentencing proceeding shall take
place in Courtroom 20A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, New York, 10007.

SO ORDERED.

Dated: December 3, 2019
New York, New York

HARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
